Citation Nr: 9907111	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-34 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for pseudomembranous 
colitis.

3.  Entitlement to service connection for pelvic inflammatory 
disease.

4.  Entitlement to service connection for mild obstructive 
lung disease.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1980 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought on appeal.


FINDINGS OF FACT

1. All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  There is no competent medical evidence demonstrating the 
current existence of post-traumatic stress disorder, or 
linking post-traumatic stress disorder or any other acquired 
psychiatric disorder to service.

3.  The appellant was treated in 1982 for complaints of 
pelvic pain; a clinical impression of pelvic inflammatory 
disease was indicated; service medical records show no 
further complaints or findings relating to this episode.

4.  The appellant was treated in 1981 and 1982 for complaints 
of shortness of breath; a clinical impression of mild 
reversible obstructive airway disease was indicated; service 
medical records show no further complaints or findings 
relating to this episode.

5.  There is no credible evidence of record to show a 
continuity of symptoms associated with either the episode of 
treatment for pelvic inflammatory disease or obstructive 
airway disease in service, and no competent evidence of 
record to show a nexus between treatment in service and any 
post service disability.

6.  There is no competent medical evidence that pelvic 
inflammatory disease, or mild obstructive lung disease are 
clinically extant.


CONCLUSION OF LAW

The appellant has not submitted well-grounded claims of 
service connection for post-traumatic stress disorder, 
pseudomembranous colitis, pelvic inflammatory disease, or 
mild obstructive lung disease.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the appellant was evaluated 
with an upper respiratory infection in April 1980.  The 
appellant was noted to exhibit a slight wheeze in the right 
middle lobe of the lungs.  X-ray studies of the chest were 
noted to be consistent with bronchopneumonia in the right 
lower lobe and possibly in the right middle lobe.  The 
clinical report reflects that the appellant was treated with 
medication.  When evaluated in May 1980, the examiner noted 
that the appellant's pneumonia was resolving.  She was 
continued on medication.

In December 1981, the appellant was evaluated for complaints 
of breathing difficulty while running.  A diagnostic 
impression was deferred at that time.  The appellant was 
scheduled for further evaluation.  The examiner placed the 
appellant on profile for a period of 30 days, and advised to 
exercise at her own pace.  Physical examination was negative 
for any findings.  She reported that she had been unable to 
keep up with her unit while running.  Pulmonary function test 
results were consistent with mild obstructive lung disease.  
It was noted that the appellant was a smoker.  When seen on 
follow-up consultation in January 1982, the appellant was 
advised to discontinue smoking.

The appellant was evaluated in March 1982 for a six month 
history of shortness of breath with a burning sensation.  The 
appellant initially reported a history of shortness of breath 
with exercise since basic training.  She reported that this 
symptomatology was becoming increasing worse following an 
episode of pneumonia in April 1980.  The appellant was noted 
to have developed a productive cough.  The clinical report 
indicated that earlier pulmonary function tests, revealed 
mild obstructive pulmonary disease.  The appellant's history 
was significant for  cigarette smoking.  On examination, the 
appellant was evaluated with mild reversible obstructive 
airway disease.  The examiner noted that a physical profile 
was not indicated.  The appellant was issued an inhaler. 

The appellant was evaluated with a spontaneous abortion for 
which she underwent a dilation and curettage (D&C) in 
November 1982.  The operation report noted that: 

[a]fter the patient [was] brought to the 
Operating Theatre, she was prepped and draped 
in a normal sterile fashion.  Examination 
under anesthesia revealed the uterus to be 
about six weeks' size and no masses noted in 
the adnexa...  A sharp curettage was done with 
only minimal tissue recovered.  A Randall-
Stone forceps was introduced with no 
additional tissue recovered... The apparatus 
was removed at this point in time from the 
vagina and the patient awakened.  No 
complications were noted.  

It was noted that the appellant was transported to the 
recovery room in excellent condition.  The surgical team was 
noted to consist of four members, to include the surgeon, 
anesthetist, and two surgical nurses.

On evaluation in December 1982, the appellant reported 
abdominal pain, and vaginal discharge.  The appellant was 
evaluated with "trick vaginitis," and pelvic inflammatory 
disease.  The clinical report indicated that the appellant 
was treated with antibiotics.

A January 1983 medical report indicated that the appellant 
presented in moderate distress with complaints of cramping, 
mid abdominal pain, with frequent diarrhea and vomiting.  The 
appellant reported a history of intermittent abdominal pain 
and diarrhea for three months.  She indicated that these 
symptoms began in October 1982, when an intrauterine 
pregnancy was discovered.  This was followed by a spontaneous 
abortion requiring dilation and curettage.  The examiner 
noted that the appellant subsequently developed pelvic 
inflammatory disease, for which she was treated with a course 
of antibiotics through November and December 1992.  
Gynecological examination conducted at that time was normal.  
It was noted that during the course of this hospitalization, 
the appellant reported that her abdominal cramps and diarrhea 
ceased.  The final diagnosis was pseudomembranous colitis.

The appellant was seen in consultation in February 1984 for 
evaluation of colitis.  The clinical report indicated that 
the appellant's history was significant for "full blown 
pseudomembranous colitis," following multiple antibiotic 
treatment for pelvic inflammatory disease one years earlier.  
It was noted that the appellant was treated successfully with 
dilation and curettage (D&C), in addition to a course of 
antibiotics postoperatively.  It was further noted that the 
appellant's condition resolved.  The appellant reported a two 
to three day history of cramps and loose stools in January, 
and noted that these symptoms resolved prior to examination.  
The examiner indicated that examination was not significant 
for any findings.  The diagnostic impression was classic 
history of pseudomembranous colitis, now resolved.  

In February 1997, the appellant filed an application, VA Form 
21-526, seeking service connection for various disabilities, 
to include post-traumatic stress disorder (PTSD), and 
pseudomembranous colitis.  In a statement in support of her 
claim, also dated in February 1997, the appellant recounted 
the circumstances of a traumatic event that reportedly 
occurred during service, to which she attributed her PTSD.  
In that regard, the appellant reported that she underwent a 
dilation and curettage (D&C) during service.  She noted that 
at some point during the procedure, the effects of the 
anesthesia were diminishing.  At that time, she recalled that 
between 10 and 30 men were standing in the operating room.  
She indicated that these individuals were dressed in civilian 
clothing.  There were reportedly no women present in the 
operating room.  She indicated that there was no cover on her 
body, and that she was fully exposed.  The appellant noted 
that she told the surgeon to discontinue his actions, as they 
caused her pain.  It was the appellant's belief that the 
surgeon was conducting himself in an inappropriate sexual 
manner.  She next recalled that she was immediately 
reanesthetized.  She noted that when she awakened in the 
recovery room, she was experiencing severe pain in her lungs, 
mid abdomen, and along her left side.  As a result of this 
incident, the appellant indicated that she experiences 
nightmares.  In addition, the appellant reported that she 
developed pseudomembranous colitis due to either intravenous 
antibiotic therapy or treatment following the D&C.

By letter, dated in May 1997, the RO requested the appellant 
to provide additional information concerning the reported 
traumatic incident during service.  In a June 1997 statement, 
it was noted that the alleged incident occurred in November 
1992.  It was noted that the appellant had not discussed or 
reported this incident until March 1995, when she sought 
counseling through the Women's Wellness Clinic.  With respect 
to the particular details of the incident, the appellant 
reported that she was admitted to the base hospital on or 
about November 1982 due to complaints of extreme abdominal 
pain, vomiting, and vaginal bleeding.  The appellant reported 
that she was advised that she was pregnant, but was 
miscarrying.  It was her belief that she was not pregnant, 
but if she was, then the pregnancy was no more than two weeks 
in duration.  The appellant then reiterated the circumstances 
surrounding the surgical procedure.  She noted that when she 
awoke in the recovery room, she was experiencing extreme pain 
in her chest that lasted for 24 hours.  She further noted 
that she developed a post-operative infection, which was 
treated with a course of antibiotics for seven days.  Medical 
personnel reportedly told the appellant later that the 
antibiotics also "killed the good bacteria," and that she 
had developed pseudomembranous colitis.  As a result of this 
incident, the appellant reported that she is distrustful of 
men, and she relives this event during gynecological 
examinations.  She reported that she started drinking, with 
several episodes of binge drinking accompanied by occasions 
when she would blackout.  The appellant further described a 
history of multiple jobs, and educational training.  The 
appellant noted that she was married from 1991 to 1993.  The 
appellant also reported continued symptoms associated with 
the pseudomembranous colitis, to include problematic 
digestive symptoms.

In September 1997, the RO denied the appellant's claims.  
This determination was predicated upon the RO's finding, with 
respect to the claim for PTSD, that there was no record in 
the appellant's service medical or personnel records that 
confirmed her reported stressor.  It was also noted that 
there was no evidence of record that the appellant had been 
evaluated with PTSD.  With respect to the claim for 
pseudomembranous colitis, the RO determined that the evidence 
did not show that a chronic disability resulted from the in 
service pseudomembranous colitis which developed as a result 
of antibiotic use.

In November 1997, the appellant sought service connection for 
pelvic inflammatory disease, and for mild obstructive lung 
disease.  

During a hearing in November 1997, the appellant testified 
concerning the onset and severity of her claimed PTSD 
condition, and pseudomembranous colitis.  Regarding her PTSD 
condition, the appellant reiterated the circumstances of the 
traumatic event during service.  The appellant stated that 
she did not report this incident, until years later when she 
was evaluated through the women's health clinic.  When 
queried, the appellant indicated that she was not presently 
receiving psychiatric treatment, but reported a history of 
pre- and post-service psychiatric consultation and 
evaluation.  The appellant was unable to recall, but 
indicated that she might have discussed the circumstances of 
the in service incident with a psychologist in approximately 
1994 or 1995.  The appellant indicated that she was unaware 
of any diagnostic finding of PTSD that might have been made.  
She reported that the effects of this traumatic incident 
continue to have an adverse impact upon her.  In that 
context, she noted that she is unable to undergo 
gynecological examination without reliving the circumstances 
of this event.  She noted that examiners have been reluctant 
to examine her, because of her behavior.  Regarding her 
pseudomembranous colitis, the appellant indicated that she 
was not receiving medical treatment for this condition.  She 
noted that at the time the condition was initially evaluated 
in service, she was advised that the condition was permanent 
in nature.  She described multiple digestive symptoms, to 
include nausea, stomach problems, diarrhea, constipation, 
gas, cramps, and pain. 

Private medical records, dated from January 1990 to January 
1993, were reviewed.  These records show that the appellant 
was evaluated with atypical psychosis in February 1990.  
Clinical reports also reference subjective complaints of 
stress management and alcohol problems.  When evaluated in 
October 1990, the appellant was again evaluated with chronic 
atypical psychosis, in addition to significant depression.  
An October 1990 report noted a diagnostic impression of major 
depression.  It was noted that the appellant's medication 
would be gradually increased in dosage.  In November 1990, 
the appellant was evaluated with major depression, slightly 
improved.  At that time, she reported subjective symptoms of 
severe anxiety, and mild thought disorder.  It was noted that 
the appellant's medication dosage would be increased.  

Additional private medical records, dated from September 1986 
to June 1996, were reviewed.  A review of these clinical 
records generally discloses that the appellant was treated 
for a history of menometrorrhagia.  These treatment reports 
disclose that the appellant was seen in February 1987 for 
complaints of insomnia, and intense anger, which the 
appellant apparently attributed to having to come in for 
reevaluation of her medication.  When evaluated in April 
1987, the appellant reported continued depression, with 
additional symptoms of weight loss, and sleep disturbance.  
The appellant reported that she was disturbed due to her lack 
of any relief from feelings of depression.  The appellant 
presented in May 1987 with complaints of severe low abdominal 
pain, localized to the right side.  The examiner noted that 
the appellant's menses had begun the day before.  The 
appellant reported that she usually did not experience pain 
associated with menses.  The examiner noted that the 
appellant reported a similar episode some five years earlier, 
when she was told that she had miscarried.  The diagnostic 
impression was dysmenorrhea.  A January 1988 clinical report 
indicated that the appellant refused referral for counseling 
services.  The appellant denied serious depressive symptoms 
at that time.  Finally, these treatment reports disclose that 
the appellant was evaluated in December 1995.  This clinical 
report referenced a prior medical history of D&C in service 
due to menometrorrhagia.  It was noted that the appellant 
described this episode as very traumatic.  The appellant 
reported that she was working with a psychologist and 
psychiatrist, and noted no present intent to enter a 
treatment program for alcohol use.  

By rating action, dated in April 1998, the RO denied service 
connection for pelvic inflammatory disease and mild 
obstructive lung disease.  Relative to the claim for pelvic 
inflammatory disease, it was the RO's finding that while the 
appellant was treated for this condition during service, 
there was no evidence of chronic residuals associated with 
this condition.  In that context, it was noted that service 
medical records were silent for further clinical treatment 
for this condition.  Relative to the claim for mild 
obstructive lung disease, it was the RO's determination that 
there was no evidence of a current pulmonary condition.  It 
was noted that while the appellant was treated for 
obstructive airway disease during service, the condition 
resolved without evidence of residual impairment.

VA outpatient clinical records, dated from March 1992 to 
April 1998, were reviewed in conjunction with the appellant's 
claims.  These records show that the appellant was seen 
intermittently for psychiatric counseling and treatment.  The 
appellant was evaluated in June 1994 following complaints of 
panic attacks, occasional nightmares, and feelings of despair 
and sadness.  When evaluated in July 1994, the appellant 
reported that she started drinking following her discharge 
from service.  In the context of her prior history, the 
appellant reported various relevant episodes.  Included among 
this history, was a reference to the in service D&C 
procedure.  The appellant described this as a humiliating 
experience in which she was naked, and strapped with her legs 
apart during the procedure, with only men in the room.  A 
July 1994 assessment indicated that the appellant was started 
on a new medication.  At that time, she reported continued 
feelings of hopelessness.  She reported continued isolation 
from others, and nightmares.  When evaluated in August 1994, 
the appellant reported that she was having "mostly good 
days."  On evaluation in September 1995, the examiner noted 
that the appellant experienced situational and pre-floating 
anxiety.  A November 1995 clinical report noted that the 
appellant was being seen for weekly therapeutic counseling.  
It was noted that she was taking prescribed medication for 
depression, and panic attacks.  A social evaluation report, 
dated in November 1995, indicated that psychotherapeutic 
intervention was necessary for treatment of bipolar 
disturbance, manic anxiety, and alcohol abuse.  The 
diagnostic impression was manic bipolar disorder, generalized 
anxiety disorder, and alcohol abuse.  During an August 1996 
evaluation, the examiner noted that there was no evidence of 
psychosis on examination.  The examiner noted that a review 
of the appellant's history was suggestive of PTSD, in that 
she was reared in a dysfunctional family setting.  A January 
1997 clinical report indicated that appellant described the 
in-service D&C procedure as humiliating.  She noted that 
there were male observers in the room during the procedure, 
and that she felt humiliated by having them observe.  A 
clinical assessment of history of major depression, suspected 
dysthymic disorder, suspected personality disorder, and 
probable alcohol dependence was indicated. 


Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998); see also Degmetich v. 
Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 1997).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1998).

The threshold question in this case is whether the claims are 
well grounded under 38 U.S.C.A. § 5107(a).  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for the appellant to 
be granted service connection, there must be evidence of both 
a service connected disease or injury and a present 
disability which is attributable to such disease or injury, 
otherwise, the claim is not well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The significance of 
presenting a well grounded claim is that such a claim 
triggers the VA's chronological obligation to assist the 
claimant in the development of facts pertinent to the claim.  
Where the claimant fails to present a well grounded claim, 
there is no duty to assist him on the part of the VA.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Court has underscored that if the VA volunteers 
assistance in developing facts pertinent to a claim that is 
not well grounded, such action raises "grave questions of 
due process ... if there is apparent disparate treatment 
between claimants, " between those who have met their 
initial burden of presenting a well grounded claim and those 
who have not.  Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
In other words, if the claimant does not present a well 
grounded claim, the VA not only has no duty to assist, but 
also it may not volunteer to assist in the development of the 
claim.

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).


	I.  Entitlement to Service Connection for Post Traumatic 
Stress Disorder

Under 38 C.F.R. § 3.304(f), service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in service stressor.

A well gounded PTSD claim is one where the appellant has 
"submitted medical evidence of a current disability; lay 
evidence (presumed) to be credible for these purposes) an in-
service stressor, which in a PTSD case is the equivalent of 
in-service incurrence or aggravation; and medical evidence of 
a nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997) (citations 
omitted).  The Board finds that when these requirements are 
read in light of Rabideau and Caluza, both supra, a showing 
of current disability on the facts of this case would mandate 
that the record reflect a diagnosis of PTSD, which can be 
linked to the appellant's period of active duty service.  See 
Cohen, supra.

The current record reflects that an August 1996 medical 
report documented a private physician's impression that the 
appellant's history was suggestive of PTSD.  However, the 
Board notes that a diagnosis of PTSD was not indicated.  
Further, the physician's assessment was predicated upon the 
appellant's dysfunctional family environment.  While the 
clinical reports reference the history of the D&C incident, 
as reported by the appellant, there were no diagnostic 
findings made relative to this incident, or medical opinion 
that the appellant's current psychiatric symptomatology is 
causally related to any incident of service.  There is no 
medical evidence demonstrating that the appellant has PTSD or 
an acquired psychiatric disorder related to her period of 
military service.  Accordingly, in the absence of a presently 
existing PTSD disability, which can be related to service, 
there is no plausible claim.  See Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Brammer v. Derwinski, 3 Vet. 
App. 223, 225(1997); Cohen and Caluza, both supra. 

The Board has considered the lay assertions of the appellant 
concerning the diagnosis, onset and severity of the claimed 
PTSD condition.  However, when the question involves one of 
medical diagnosis or causation, a lay person cannot provide 
probative evidence as to matters which require specialized 
medical knowledge acquired through experience, training, or 
education.  Where the determinative issue involves medical 
causation or medical diagnoses, competent medical evidence to 
the effect that the claim is 'plausible' or 'possible' is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Brewer v. West, 11 Vet. App. 228, 234  (1998) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Therefore, 
the Board concludes that the appellant has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim for service connection 
for PTSD is well grounded.  Accordingly, the claim must be 
denied.


II.  Entitlement to Service Connection for 
Pseudomembranous Colitis, Pelvic Inflammatory 
Disease, and Mild Obstructive Lung Disease

Service medical records reflect that the appellant was 
treated during service for pseudomembranous colitis during 
service.  The onset of this disorder was attributed to a 
course of treatment during service with multiple prescribed 
antibiotics.  The service medical reports reflect that this 
condition resolved, without residual impairment.  Similarly, 
service records disclose that the appellant was evaluated 
with pelvic inflammatory disease, and was treated for this 
disorder with no record of further recurrence of the 
disorder.  Finally, the record reflects that the appellant 
was treated in service for mild reversible obstructive airway 
disease, as confirmed by pulmonary function studies.  The 
appellant's medical history was noted to be significant for 
cigarette smoking.  The appellant was treated for this 
condition with an inhaler, and was advised to exercise at her 
own pace.  It was determined that a physical profile was not 
warranted.  Subsequent to this episode of treatment, service 
medical records are silent for any further complaints or 
diagnostic findings relative to the lungs or pulmonary 
functioning.

Relative to the claimed disorders of pseudomembranous 
colitis, pelvic inflammatory disease, and mild obstructive 
lung disease, which were treated during service, the Board 
finds that the record discloses that these disorders were no 
more than acute and transitory.  There is no record of 
further complaints or clinical findings relative to these 
disorders during service, nor were these disorders shown to 
have been present on clinical evaluation conducted proximate 
to separation.  See 38 C.F.R. § 3.303.  The Board further 
notes that the claimed disorders are not chronic diseases 
under the controlling regulation.  See 38 C.F.R. § 3.309 
(1998).  The Board therefore concludes that the determinative 
question with respect to this aspect of the appellant's claim 
is whether there is any relationship between the disorders 
for which the appellant was treated during service, and any 
current symptomatology.  A showing of continuity of 
symptomatology (not continuity of treatment) after service 
discharge is required to support a claim when the fact of 
chronicity in service is inadequately supported.  38 C.F.R. § 
3.303(b).  The Board notes that the appellant's testimony may 
provide such a showing.  Wilson v. Derwinski, 2 Vet. App. 16 
(1991).  However her testimony, in this instance, while 
indisputably competent to provide evidence of manifestations 
perceptible to a lay party, such as pain, or other 
perceptible manifestations, is not clearly competent to link 
these manifestations to specific diagnoses.  See Savage, 10 
Vet. App. at 498; Caluza, supra.

In this regard, the Board has considered the lay assertions 
of the appellant concerning the diagnosis, onset and severity 
of the claimed disorders.  However, when the question 
involves one of medical diagnosis or causation, as here, a 
lay person cannot provide probative evidence as to matters 
which require specialized medical knowledge acquired through 
experience, training, or education.  Where the determinative 
issue involves medical causation or medical diagnoses, 
competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required.  Brewer, Espiritu, and 
Grottveit, all supra.

With respect to the remaining claims for service connection, 
the Board notes that the only evidence supporting these 
claims consists of the appellant's statements.  As noted 
above, there is no current evidence of pseudomembranous 
colitis, pelvic inflammatory disease, or mild obstructive 
lung disease.  While the appellant was intermittently treated 
during service for these disorders, it is apparent that the 
conditions resolved following treatment, and that no 
residuals have been identified at any time since the 
appellant's discharge from service.  The Court has held that 
"[i]n the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded." Chelte v. Brown, 10 Vet. App. 268 (1997).  
In the absence of proof of a present disability, there can be 
no valid claim for service connection for pseudomembranous 
colitis, pelvic inflammatory disease, or mild obstructive 
lung disease.  See Brock, Brammer, and Rabideau, all supra; 
see also Degmetich, 104 F.3d at 1332-33.  Accordingly, based 
upon the evidence of record, the Board finds that the 
appellant's claims are not well grounded.

In light of the above considerations, relative to the each of 
the above-referenced disabilities, the Board finds that these 
claims are not well grounded; and, the appellant's appeal 
must be denied.  No duty to assist the appellant in this 
claim has arisen.  See Epps, 126 F.3d at 1469.  The RO's 
adjudication of the claim does not constitute prejudicial 
error.  Grottveit, 5 Vet. App. at 93, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Sanchez v. Derwinski, 2 Vet. App. 
330, 333 (1992).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996). 


ORDER

The appellant's claims for service connection for post-
traumatic stress disorder, pseudomembranous colitis, pelvic 
inflammatory disease, and mild obstructive lung disease are 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

